Citation Nr: 1814089	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  07-20 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for left elbow arthritis.

2.  Entitlement to service connection for right elbow arthritis.

3.  Entitlement to service connection for a right shoulder disability, to include right shoulder arthritis.

4.  Entitlement to service connection for left shoulder arthritis.

5.  Entitlement to service connection for right hand arthritis.

6.  Entitlement to service connection for left hand arthritis. 

7.  Entitlement to an initial rating in excess of 10 percent for right and left knee arthritis. 

8.  Entitlement to a rating in excess of 10 percent for a seizure disorder.
9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1972 and from August 1975 to July 1979. 

These matters come before the Board of Veterans' Appeals (Board) from March 2006 and June 2007 rating decisions rendered by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2007, the Veteran had a hearing with a Decision Review Officer (DRO) at the RO.  In September 2011, the Veteran testified at a Board hearing at the RO before the undersigned.  Copies of the transcripts of these hearings are of record.  

This matter was remanded in March 2012 for further development.  Per the Board's directives, the RO issued a statement of the case addressing entitlement to a rating in excess of 40 percent for a healed skull fracture with traumatic brain injury (TBI) residuals.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran did not perfect this appeal.  Therefore, the Board does not have jurisdiction over the claim and need not refer or remand the matter.
The Court has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has broadened and recharacterized the issue of service connection for the right shoulder as entitlement to service connection for a right shoulder disability, to include arthritis.  This alteration is made in recognition of the assertions of the Veteran throughout the appeal.  See DRO and Board Hearing Transcripts.  As will be discussed below, the entitlement to service connection for right rotator cuff repair has been granted.  Whereas, the claim of entitlement to service connection for right shoulder arthritis, requires additional development and has therefore been remanded. 

Finally, at the time of both hearings, the Veteran was represented by attorney Ellen Hanson.  However, that individual is no longer accredited to represent claims before VA.  In January 2018 correspondence, the Board notified the Veteran that his representative was no longer accredited to represent claims before VA and informed him that his appeal would continue unless he notified VA otherwise.  Per correspondence received in February 2018, the Veteran elected to pursue his appeal pro se.

The issues of entitlement to service connection for bilateral hand disability, right shoulder arthritis, left shoulder disability, and bilateral elbow disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's status post right rotator cuff repair is shown to be related to his service-connected TBI and seizure disorder.

2.  For the entire appeal, the Veteran experienced painful motion of the right knee due to arthritis, but the collective evidence does not reflect ankylosis, subluxation or lateral instability, dislocated or removed cartilage, tibia or fibula impairment, or genu recurvatum, and, even considering his complaints of pain and function loss, limitation of flexion or extension has not been demonstrated. 

3.  For the entire appeal, the Veteran experienced painful motion of the left knee due to arthritis, but the collective evidence does not reflect ankylosis, subluxation or lateral instability, dislocated or removed cartilage, tibia or fibula impairment, or genu recurvatum, and, even considering his complaints of pain and function loss, limitation of flexion or extension has not been demonstrated.

4.  The collective evidence of record reflects that for the entire appellate period, the Veteran has had at least two minor seizures in a six month period, but not at least five to eight seizures per week.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status post right rotator cuff repair have been met.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

2.  The criteria for entitlement to an initial 10 percent rating, but no higher, for right knee arthritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a (2017).

3.  The criteria for entitlement to an initial 10 percent rating, but no higher, for a left knee arthritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a (2017).

4.  The criteria for entitlement to a 20 percent rating, but no higher, for a seizure disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 44.124a, Diagnostic Code (DC) 8910 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As the Veteran's claim for a right shoulder disability is being granted, any error related to the duties to notify and assist is moot.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

This matter was remanded in March 2012 for additional development.  The record reflects substantial compliance with the Board's March 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically, the record reflects confirmation of reconstruction of the Veteran's claims file; confirmation from the Social Security Administration (SSA) that the Veteran's disability determination and associated paperwork were destroyed; a copy of the VA notification letter sent to the Veteran denoting the destruction of his SSA records; and the record contains requests for treatment medical records including from Dr. R. K. G., M. D.  See March 2016 VA Correspondence and August 2016 VA Formal Notification of Destroyed Records.

Since the March 2012 Remand, neither the Veteran nor his former representative raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In light of the aforementioned, the Board will proceed with adjudication.

Service Connection Laws and Regulations

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Proximate cause is defined as "that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  Forshey v. West, 12 Vet. App. 71, 73-74   (1998) (quoting Black's Law Dictionary 1225 (6th ed.1990)), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002); Thomas v. Nicholson, 21 Vet. App. 418   (2006) (discussing the Board's treatment of proximate causation), aff'd, 227 F. App'x 895 (Fed. Cir. 2007). 

Merits

The Veteran asserts that his service-connected TBI and/or seizure disabilities were the proximate cause of a bicycle accident that resulted in his current right shoulder disability.  See Board Hearing Testimony.  The Veteran is service connected for a TBI and seizure disability.  Additionally, he has a current diagnosis for status post right rotator cuff repair.  See Dr. J. T. M. D. and Advanced Orthopedics Records.    Therefore, the first and second elements of Wallin are met.

As to nexus, element (3), treatment medical records reflect that the Veteran sustained a rotator cuff tear after falling onto his right shoulder onto concrete while working in 2006.  See October 2006 Dr. J. T. M. D. Records.  He reports that he fell as a result of losing concentration while riding his bicycle while conducting his work delivering newspapers.  VA examiners throughout the appeal have confirmed that the Veteran's TBI results in difficulty concentrating and decreased attention.  See January 2011-May 2017 VA Examination Reports.  In addition, as discussed below, the Veteran at times suffers from diminished concentration and interference in consciousness (staring spells) as a result of his seizure disorder.  
In light of the confirmed symptomatology of at a minimum poor concentration the Board finds it reasonable that the Veteran lost control of his bicycle and in turn fallen onto concrete injuring his right shoulder.  Affording the Veteran the benefit-of-the-doubt service connection for right shoulder disability is granted secondary to his service-connected disabilities.

General Increase Rating Laws and Regulations

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2. 

Initial Considerations for Increase Rating Claims

For the below increase rating claims, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Bilateral Knee Increase Ratings

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45. 

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Actually painful, unstable, or malaligned joints due to a healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Merits

As this is a claim for initial increase rating the relevant period on appeal is from the date of service connection, January 10, 2005 forward.  Initially the Veteran's knees were rated with individual noncompensable ratings under 5299-5257.  See March 2006 Rating Decision.  However, in March 2011 the Veteran's service-connected bilateral knee arthritis were evaluated together as 10 percent disabling under DC 5010.  See March 2011 Rating Codesheet and May 2011 Statement of the Case.  He continued his appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Under DC 5010, arthritis due to trauma and substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved in noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5010 (2017).

Knees can also be rated for ankylosis under DC 5256, dislocated cartilage under DC 5258, removal of cartilage under DC 5259, limitation of flexion under DC 5260, limitation of extension under DC 5261, tibia or fibula impairment under 5262, and genu recurvatum under DC 5263.  38 C.F.R. § 4.71a.  However, as discussed below the record is negative for an indication of any of these codes being for application.  Similarly, as will be discussed, the collective record does not support entitlement to a rating under DC 5257 for subluxation or lateral instability.

Merits 

Turning to the record, the Veteran underwent VA examination in March 2006.  On examination he reported bilateral knee pain, popping, stiffness, and rare occasions of locking.  He denied swelling or giving out.  He reported only taking over the counter medications.  Symptoms were precipitated by weather and/or prolonged walking.  He reported using knee pads for kneeling.  The Veteran did not report dislocation or recurrent subluxation, and there were no constitutional symptoms of inflammatory arthritis.  He reported that his knee disabilities limited his ambulation and caused him to be unemployed.  Extension was to 0 and flexion was 0 to 140.  There was no painful motion, but slight retro-patella tenderness.  He had normal gait and not antalgic.

On July 2007 DRO hearing, the Veteran reported wearing knee pads daily in case his knees went out.  He reported that his knees went out once a month.

On January 2011 VA examination, the Veteran indicated that his knees "were a little sore" and popped.  He denied all other symptoms including locking, catching, instability, and giving away.  He also denied seeing anyone for bilateral knee complaints/conditions.  Symptoms occurred daily and increased with changes in weather.  He continued to use only over the counter medication.  The Veteran reported wearing athletic knee pads, at the instruction of his physician who suggested using the products in case his knees went out.  However, he then clarified that his knee had not gone out since the 1990s.  When describing the effect of his knee impairments on his functional abilities the Veteran reported that he rode his "tricycle [sic] 6 to 7 miles a day [and] walk[ed] about 3-4 miles a day."  He also reported having a paper route.

Physical examination revealed bilateral flexion from 0 to 142 and extension to 0.  There was no pain on examination but there was an audible pop.  Motor sensation was normal.  There was no ankylosis, additional functional limitations, or tenderness to palpation or compression of patellas, gross, obvious deformities or abnormalities, or guarding or apprehension during the exam.  Overall, examination was normal with reciprocal heel to toe gait without antalgia.  He also had no unusual shoe wear pattern and no appreciated functional limitations on standing or walking.  Diagnosis was knee chondromalacia bilaterally.

On September 2011 Board hearing the Veteran reported suffering from fluctuating pain where at times he had no symptomatology and at other times his pain reached a level ten.  He also reported experiencing some giving away of his left and right knees on occasions.

On August 2013 VA back examination, the Veteran's knee strength and sensory examination were noted as normal bilaterally.  

On April 2017 VA knee examination, the Veteran reported knee pain and crepitus.  Flexion was 0 to 140 and extension was 140 to 0.  There was no ankylosis, meniscal conditions, objective evidence of tenderness or pain on palpation of the joint or associated soft tissue, instability, recurrent subluxation, or pain on weight bearing or passive motion, or evidence of crepitus.  There was also no change following repetition.  Functional impairment of the knees never equated to that equally well severed by amputation with prosthesis.  Moreover, weakness, fatigability, or incoordination was noted not to significantly limit functional ability with repeat use over time.  Muscle strength and reflexes were normal.  The examination was negative for the use of assistive devices.  Diagnosis was bilateral knee joint osteoarthritis since 2010.

The remaining clinical and lay evidence of record mirrors the aforementioned.  No scarring of either knee was noted on VA examinations.

Review of the record reveals that individual 10 percent ratings are warranted for the Veteran's bilateral knees.  Throughout the appeal he has competently and credibly reported knee pain; such symptoms when paired with his documented bilateral osteoarthritis are sufficient for individual 10 percent ratings.  However, a rating in excess of 10 percent is not warranted for either knee for any portion of the appeal.  Examinations and treatment records did not reveal ankylosis, subluxation or lateral instability, dislocated or removed cartilage, tibia or fibula impairment, or genu recurvatum.  

That said, the Board acknowledges that the Veteran reported instability and for a portion of the appeal the use of knee pads.  See DRO and Board Hearing Testimony.  Nevertheless, the record does not reveal that he reported or exhibited instability on clinical or compensation evaluation at any point during the appeal.  Rather, on VA examinations he consistently refuted actually experiencing instability/giving out.  It is also important to note that the 2017 VA examiner specified that there was no evidence of instability or subluxation.  Such was determined by a medical expert utilizing a Disability Benefits Questionnaire, which was created by VA to provide accurate, competent, and probative medical findings.  There are no findings that contradict that determination.  It would also be improper of the Board to attempt to draw its own medical conclusions in light of the clear medical finding.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).

Moreover, as noted above, the Veteran reported that his use of knee pads was a precaution and that his knees had actually not given out since the 1990s.  See January 2011 VA Examination.  Importantly, the strength and stability of his knees is best reflected by his reports of being able to not only retain his paper route, but more specifically ride his bicycle "6 to 7 miles a day [and] walk about 3-4 miles a day."  Id.  In light of the collective opposing record, the Board finds the Veteran's testimony as to instability less probative than his reports on clinical and compensation evaluations.  

Finally, although the Veteran has reported instances of pain, VA examination and clinical evaluations have consistently reflected that he nonetheless has bilaterally normal ranges of motion.  Higher ratings for limitation of extension and/or flexion would not be warranted for either knee.  His complaints of pain and pain on motion did not even come close to warranting compensable for flexion or extension.  Higher ratings under the Veteran's current DC 5010 are also not warranted as his current 10 percent ratings address his noted arthritis and pain.  38 C.F.R. § 4.59.  There is no higher rating available for pain alone.

In light of the record, individual 10 percent ratings, but no higher, are warranted for the Veteran's arthritis of the left and right knees.

Seizure Disorder Increase Rating

Historically, following the initial grant of service connection seizure disorder in December 2003, the Veteran filed a timely notice of disagreement.  A statement of the case was provided in January 2006.  An untimely VA Form 9 was received from the Veteran on April 6, 2006, which now serves as the date of claim for his current appeal stream.  Thus, as this is a claim for increase and not initial rating, the pertinent period on appeal stems from date of claim, or one year prior to date of claim.  

Epilepsy, grand mal, is rated under Diagnostic Code 8910 which directs that the disability be rated as major seizures.  38 C.F.R. § 4.124a, DC 8910.  Under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula), a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least one major seizure in the last two years, or at least two minor seizures in the last six months.  A 40 percent rating is warranted for at least one major seizure in the last six months or two in the last year, or averaging at least five to eight minor seizures weekly.  A 60 percent rating is warranted for averaging at least one major seizure in four months over the last year or an average of nine to ten minor seizures per week.  An 80 percent rating is warranted for averaging at least one major seizure in three months over the last year or more than ten minor seizures weekly.  A 100 percent rating is warranted for averaging at least one major seizure per month over the last year.  38 C.F.R. § 4.124a. 

For VA purposes, a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. §4.124a, Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Note (2). 

Where continuous medication is required to control the epilepsy, 10 percent is the minimum rating assignable.  To warrant a higher rating, a Veteran's seizures must be witnessed or verified at some time by a physician.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.

In September 2005 correspondence, the Veteran's primary care neurologist Dr. R. G., M.D. confirmed he had an on-going seizure disorder.  Dr. G. indicated that the Veteran's condition had been "pretty much under control" on 200 mg Tegretol with two and a half tablets per day and .5 mg of Ativan.  Dr. G. emphasized that his major underlying problem was a seizure disorder "which is essentially under control by taking the medication."  Per Dr. G. his EEG and MRI of the brain were both normal.

In July 2007 correspondence, Dr. G. confirmed continued treatment for a seizure disorder, poor concentration, and poor memory.  Dr. G. also noted that the Veteran had good control of his seizures through the continued use of Tegretol and Ativan.

On July 2007 DRO hearing, the Veteran reported struggling with concentration and at times starring off into space and/or blanking out.  He reported experiencing seizure activity occasionally meaning once a week.  In adjoining July 2007 correspondence, the Veteran's spouse confirmed that he continued to struggle with instances of starring off into space for protracted periods.  She reported that these instances usually occur just prior to the Veteran taking his medication.

In November 2010 correspondence, the Veteran, by way of his former representative, asserted experiencing at least 5 to 8 minor seizures a week.  He also reported that his spouse witnessed such occurrences.  

On December 2011 VA examination, the Veteran reported having seizures with "black out" spells since initial injury in service.  He indicated suffering relapses of black outs if he skipped his medication.  During such instances he would lose concentration to the point of putting himself in danger.  On one such occasion he nearly burned himself with a cigarette.  He denied grand mal episodes or any tongue biting, urinary or fecal incontinence.  He reported continuing on Tegretol.  He reported his last spell resulted in a compound fracture of his upper right extremity.  He denied any other associated neurological symptoms. 

Physical examination revealed that the Veteran was alert and oriented with normal speech, language, attention, and concentration.  Pupils were 3-4 mm equally reactive to light, EOMI, no nystagmus, VFF, no facial asymmetry, uvula and palate lift ok, and normal bilateral shrugging of shoulders, and his tongue was also midline.  Motor and sensory examination was normal.  Migraines, tics and paramyoclonus complex, chorea, and choreiform disorders were not found.  Diagnosis was epilepsy, partial tractable with loss of consciousness that was well controlled while on medication.

In June 2012, the Veteran underwent a VA neurology consult.  On examination he reported still taking Tegretol and experiencing short term memory loss for 5 to 6 years.  He reported engaging in exercise, including walking and riding his bicycle to deliver papers.  He also reported being a caregiver to his spouse and brother-in-law.  Physical examination revealed orientation to time, place, and person.  Attention span and concentration, language, and fund of knowledge were normal.  He had no dysarthria and cranial nerves were normal.  Assessment was possible complex partial seizure vs. absence on monotherapy with a low dose of Tegretol 200 mg 1 tab in the morning and 1.5 tablets at night and seizure free for 4 years.  His condition was noted as well controlled and he was continued on Tegretol.  

In an addendum, the Veteran's treating physician noted that it was less likely that the Veteran suffered from an absence seizure because of the long duration of starring episodes and Tegretol's ability to help his seizure condition.  Absence seizures comparatively worsen with Tegretol.

In a February 2017 VA neurology clinic note, the Veteran reported being seizure free for a while, but could not give a specific date just that it had been gone for a long while.  He went on to deny falls and black outs, and reported no issues with his bowel or bladder.  This report also indicated that on previous examination in 2016 the Veteran denied seizure symptomatology.

On April 2017 VA seizure examination the diagnosis was absence seizures.  As to symptoms, the Veteran reported having instances where he would stare off into the distance and be unaware of his surrounds or situations until an incident would occur.  The Veteran's seizures had been witnessed by his spouse.  He reported continuous use of Tegretol was still required.  Findings, signs and symptoms of the Veteran's disability included brief interruption in consciousness or conscious control and episodes of staring.  The examiner noted no functional impairment associated with the Veteran's seizure condition.  The examiner indicated that the Veteran last suffered a seizure in 1982.  Such a finding contradicts the clinical, lay, and examination evidence of record and therefore diminishes the value of the examiner's statements regarding current manifestations of the Veteran's symptomatology.   Reference August 2017 VAMC treatment records reflecting that he is still prescribed Tegretol 200 mg, 1 tab in the morning and 1.5 tablets at night.

Following careful review of the record, the Board finds that a rating of 20 percent, but no higher, is warranted for the entirety of the period on appeal.  The Board acknowledges that the record contains conflicting evidence with regard to the manifestation of the Veteran's seizure disorder.  Specifically, at varying portions of the appeal the Veteran has contradicted himself with regard to the last date of experiencing seizure symptomatology.  Notwithstanding this conflicting evidence, the Board finds sufficient evidence to increase the Veteran's rating from 10 to 20 percent.  

Such is based on the Veteran's experiencing symptoms at least once but less than 5 times a week.  Reference is also made to the clinicians' continuous notations that his seizure disorder is essentially controlled by his combination of medications.  An essentially and/or well controlled disorder does not preclude all potential seizure activity.  Moreover, the Veteran's spouse M. M. has indicated noticing the Veteran staring into space which can, per the 2017 VA examiner, be symptomatology of a seizure.   Further, the Veteran has on multiple occasions indicated that his symptoms at worst occurred once a week.  See DRO and Board Transcripts.  

Comparatively a rating in excess of 20 percent has not been established by the clinical or examination evidence of record.  The Board acknowledges that the Veteran and his spouse, by way of his former representative, indicated he averaged "at least 5 to 8 minor seizures per week[]."  See November 2010 Correspondence. Such symptomatology is not shown in the clinical or examination records, and it goes against the consistent finding that his condition remained at worst "essentially" controlled.  

To that end, if his condition were manifesting at least 5 to 8 times per week, the Board would expect to find some form of documentation within the clinical or examination records.  The record is negative for specific notations or reports of seizure symptomatology.  Correspondingly, for over a decade, physicians have not altered his prescription or dosage in a manner to suggest worsening.  Rather, as noted, he is no longer on Ativan and has remained on 200 mg Tegretol throughout the appeal.  In addition, if the Veteran's seizure activity was becoming more frequent, one would assume he would report this to his treating physician at the appointments to discuss his seizure treatment.  Lastly, the Veteran's own statements regarding his active lifestyle make it unlikely that he could have been experiencing daily if not more frequent seizures.  In that regard, the overall control of his seizure condition during the appeals period is best reflected by his ability to engage in daily rigorous activity on his bicycle without any falls or injury, after his 2006 rotator cuff tear, as one might expect if he was experiencing regular seizures.

In light of the inconsistency of their statements and contradiction with the medical evidence, the Board finds the Veteran and M. M.'s assertions of daily if not more seizure activity less probative than the medical evidence.  As the medical evidence is negative for any concerns of daily seizures or any major seizure during the appeals period, the Board finds that a rating in excess of 20 percent cannot be granted at any time during the period on appeal.  Entitlement to a 20 percent rating, but no higher, is warranted for the entirety of the appeal period.  


ORDER

Entitlement to service connection for right shoulder status post rotator cuff repair is granted.

Entitlement to a rating of 10 percent, but no higher, for a right knee disability is granted.

Entitlement to a rating of 10 percent, but no higher, for a left knee disability is granted.

Entitlement to a rating of 20 percent, but no higher, for a seizure disorder is granted.


REMAND

Bilateral Hand Disabilities

The Veteran seeks service connection for left hand arthritis.  Currently, the record is silent for an opinion as to the origin of his reported condition or diagnostic testing specific to his left hand.  Obtaining an opinion is particularly crucial in this case as service treatment records reflect that on second enlistment the Veteran had a "healed fracture" of the left hand with metacarpal arthritis.  See April 1975 Report of Medical.  Additionally, over a year after enlistment he reported on-going pain and swelling of his hand.  See December 1976 and January 1977 Clinical Records.  In light of the record, a remand for VA examination and opinion is required.  

As to his right hand, in brief, the Veteran, by way of his former representative has asserted that his right hand arthritis stems from repeat injury in-service, to include the car accident which caused his TBI.  See January 2005 Representative Correspondence.  Currently the record is negative for diagnostic testing of his right hand.  Furthermore, there is no opinion of record addressing whether any current right hand disability is related to service, to include his noted left hand disabilities on second entrance into service.  On remand, a VA examination and opinion must be obtained to addresses these omissions.

Bilateral Elbow Disability

In September 2013, the Veteran underwent VA examination of his elbow/ forearm for a separate non-pending claim for service connection.  Importantly, this examination report appears to indicate that the Veteran suffered from right elbow arthritis.  That said, the record is negative for an etiology opinion regarding his potential right elbow arthritis.  Such an opinion is of particular importance, as the Veteran, by way of his former representative asserted that his elbow arthritis was the result of his conceded in-service car accident.  See January 2005 Correspondence.  In light of this omission, a remand is required for an addendum opinion.

With regard to the left elbow, there is no indication that diagnostic testing of the left forearm occurred.  The record remains unclear whether the Veteran actually suffers from arthritis or any disability of the left elbow.  That said, on 2013 VA examination the Veteran did have decreased range of flexion (range of motion was 0 to 120 instead of normal flexion which is 0 to 145).  In light of the Veteran's conceded in-service motor vehicle accident and the indication of potential disability by way of his reports and diminished flexion a VA examination and opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Shoulder Disability and Right Shoulder Arthritis

As indicated above, the Veteran originally sought service connection in January 2005 for right shoulder arthritis.  Treatment medical records reflect that prior to his claim he was diagnosed with SC arthritis.  See October 2002 Advanced Orthopedics Dr. J. T., M.D. Records.  No opinion has been obtained addressing whether the Veteran's aforementioned right shoulder arthritis is etiologically related to service in particular his in-service car accident.  See January 2005 Representative Correspondence.  A remand is required.  Additionally, on remand an opinion must be obtained addressing whether his now service-connected status post right rotator cuff repair or original rotator cuff tear caused or aggravated his underlying arthritis.

As to the left shoulder, the record is currently negative for any diagnostic testing relating to the Veteran's reported left shoulder arthritis.  There is also no opinion of record specifically addressing whether any left shoulder disability is related to his aforementioned in-service car accident or his now service-connected rotator cuff disability.  See January 2005 Representative Correspondence.  Therefore, on remand this development must be conducted.

TDIU

As indicated above, the Veteran is now service-connected for status post right rotator cuff repair.  In this regard, the Board finds that the Veteran's claim of entitlement to a TDIU must be deferred until the RO effectuates and rates the Veteran's right shoulder disability.  Here, the rating of the Veteran's right shoulder might allow for consideration of his claim for TDIU on a schedular basis rather than extraschedular 38 C.F.R. § 4.16.  Therefore, these matters are currently intertwined and thus TDIU must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183(1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Moreover, the RO should also first adjudicate the aforementioned remanded claims for service connection, as the grant of these claims could also affect the claim for TDIU.

That said, if after conducting the above development the Veteran still does not meet the schedular requirements for TDIU, his claim should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to an appropriate examiner, if possible the September 2013 VA examiner, and obtain an addendum opinion with regard to the nature and etiology of the Veteran's right elbow arthritis.  In addition, provide the Veteran with a VA examination of his left elbow complete with diagnostic testing.  

Following review of the claims file the examiner must: 

a. Opine whether the Veteran suffers from left elbow arthritis and/or any other left elbow disability.  Note, on August 2013 VA elbow examination the Veteran was noted to have decreased flexion of 0 to 120.  If the Veteran is determined to not suffer from a disability this symptomology must be explained.

b. Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any elbow arthritis, right or left, or left elbow disability, is caused or aggravated by the Veteran's service, to include his conceded in-service August 1972 car accident wherein he fell from a jeep and was thereafter hit by a car causing his service-connected TBI and seizure disorder.  

c. Address the Veteran, by way of his former representative's January 2005 assertions of his in-service car accident leading to his current arthritis.  Note, the Board acknowledges that the Veteran has subsequently contradicted his 2005 report of sustaining injury due to his conceded in-service car accident.  However, given his history of memory impairment due to his service-connected TBI/seizure condition the examiner is nevertheless requested to address the possibility of elbow arthritis stemming from his conceded in-service fall.  See January 2011 TBI VA Examination.

2. Provide the Veteran with a VA examination to determine whether he currently suffers from a disability of the right and left hands, to include arthritis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.

Following review of the claims file the examiner must: 

a. Address whether it is at least as likely as not that the Veteran's arthritis or any other diagnosed disability (if in fact diagnosed upon examination) was either incurred in, caused by, or aggravated by, military service, to include the conceded car accident that caused his TBI.  

i. Note, service medical records appear to indicate repeat treatment for left and right hand lacerations due to improper handling of tools.  See October 1978 treatment records.  

ii. Therefore, please address the significance, if any, of these records as indicators of development of arthritis or any other diagnosed hand disabilities.  Particularly, whether his inability to properly hold tools was indicative of an underlying malady of the hands.

iii. With specific regard to the right hand, please address whether any left hand malady, to include arthritis, could have affected his right hand in the form of overuse.  In rendering this opinion please discuss the Veteran's April 1975 Report of Medical Examination, wherein he was noted to have an array of hand disabilities including a healed left hand fracture and possible metacarpal arthritis.  This record also indicates the Veteran was unable to make a fist with his left hand.  Such suggests diminished functionality in the left hand which in turn could have placed greater burden on the right hand.  

iv. Address the Veteran, by way of his representative's January 2005 assertions of his in-service car accident leading to his current arthritis.  Note, the Board acknowledges that the Veteran has subsequently contradicted his 2005 report of sustaining injury due to his conceded in-service car accident.  However, given his history of memory impairment due to his service-connected TBI/seizure condition the examiner is nevertheless requested to address the possibility of right or left hand disabilities stemming from his conceded in-service fall.  See January 2011 TBI VA Examination.

b. Address whether there is clear and unmistakable evidence (obvious, manifest, or undebatable) that a diagnosable disability, to specifically include left hand arthritis, preexisted any period of active service?

i. If yes, address whether there is also clear and unmistakable evidence (obvious, manifest, or undebatable) that the diagnosable disability, was not aggravated during or by military service, that is, not aggravated above and beyond the condition's natural progression.

ii. If it is found that a hand disability, clearly and unmistakably preexisted any period of service, and clearly and unmistakably was not aggravated by such service, the examiner must identify the clear and unmistakable evidence upon which this opinion is based.

In addressing these questions please specifically discuss the following information:

iii. The Veteran's April 1975 Report of Medical Examination on his second period of enlistment notes an array of hand disabilities including a healed left hand fracture and appears to indicate he suffered from metacarpal arthritis.  This record also indicates the Veteran was unable to make a fist.  

iv. The Veteran's April 1975 Report of Medical History wherein he indicated suffering from swollen or painful joints, arthritis, and broken bones.  Notably, the evaluating clinician appears to confirm his reports of arthritis.

v. December 1976 and January 1977 treatment for left hand pain and swelling.  Note, these records appear to correlate the Veteran's symptoms to his initial injury reported on enlistment. 


3. Provide the Veteran with a VA examination to determine whether he currently suffers from a disability of the left shoulder, to include arthritis.  The examiner must also specify whether the Veteran suffers from right shoulder arthritis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.

Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any left shoulder disability or right shoulder arthritis was incurred in or due to service, or caused or aggravated by his now service-connected status post right rotator cuff repair.

In addressing these questions please specifically discuss the following information:

a. Address the Veteran, by way of his representative's January 2005 assertions of his in-service car accident leading to his current arthritis.  Note, the Board acknowledges that the Veteran has subsequently contradicted his 2005 report of sustaining injury due to his conceded in-service car accident.  However, given his history of memory impairment due to his service-connected TBI/seizure condition the examiner is nevertheless requested to address the possibility of shoulder arthritis stemming from his conceded in-service fall.  See January 2011 TBI VA Examination.

b. Whether the Veteran's noted diminished functionality of his right shoulder following his rotator cuff tear could have led to overuse of his left shoulder in order to compensate.  See Advanced Orthopedics Treatment Medical Records From 2006 Forward.

4. Following conducting the aforementioned, readjudicate the claims for service connection.  Then readjudicate the Veteran's TDIU claim.  If TDIU is denied for any portion of the period on appeal, and the Veteran did not meet the schedular requirements for TDIU during this period, refer the claim for extraschedular consideration by the Under Secretary for Benefits or the Director of Compensation and Pension Services.  Thereafter, if any benefit remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


